Case: 18-50764      Document: 00515181897         Page: 1    Date Filed: 10/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-50764                             FILED
                                  Summary Calendar                    October 31, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FLORENCE MONROE LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:11-CR-104-3


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Florence Monroe Lopez, federal prisoner # 79440-280, was convicted in
2011 of a drug conspiracy and sentenced to 168 months of imprisonment. He
filed a motion pursuant to 18 U.S.C. § 3582(c)(2) for a sentence reduction based
on Amendment 782 to the United States Sentencing Guidelines; the district
court denied the motion, and this court dismissed Lopez’s appeal as frivolous.
Lopez then filed a second Section 3582(c)(2) motion based on Amendment 782,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50764    Document: 00515181897    Page: 2   Date Filed: 10/31/2019


                                No. 18-50764

which the district court also denied. He now appeals the denial of that second
motion. We affirm.
      We review the denial of Lopez’s Section 3582(c)(2) motion for an abuse of
discretion. United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
Because we can determine from the record that the district court implicitly
considered Lopez’s Section 3582(c)(2) motion and the 18 U.S.C. § 3553(a)
sentencing factors, his challenge to the sufficiency of the district court’s
explanation is unpersuasive. See id. at 718. His argument that a reduction
was warranted in light of the Section 3553(a) factors, which include his
postsentencing conduct, is insufficient to demonstrate an abuse of discretion.
See id. at 717; United States v. Evans, 587 F.3d 667, 673 & nn.9–10 (5th Cir.
2009). Finally, Lopez cites no authority in support of his argument that the
district court was required to prepare a new presentence report.
      AFFIRMED.




                                      2